Case 1:15-cr-00159-TWP-MJD Document 144 Filed 01/30/20 Page 1 of 1 PagelD #: 1569

DEAR COURT CLERK,

Can you please provide me with a list of your local Court reporters
to have a Court hearing transcribed for me due to a certificate of appeal
in process of being filed in the Seventh circuit court of appeals due to
Constitutional violations within case no. 1:15-cr-00159-TWP-MJD-1.

 

THANK YOU VERY MUCH,

FILED

JAN 3 0 2020
~ U.S. CLERK'S OFFICE
INDIANAPOLIS, INDIANA

 

JARED FOGLE
9595 WEST surncyCavead E
LITTLETON ,CO. 80123
